 1   PAUL L. REIN, Esq. (SBN 43053)
     AARON M. CLEFTON, Esq. (SBN 318680)
 2   REIN & CLEFTON, Attorneys at Law
     200 Lakeside Drive, Suite A
 3   Oakland, CA 94612
     Telephone:    510/832-5001
 4   Facsimile:    510/832-4787
     info@reincleftonlaw.com
 5
     Attorneys for Plaintiff
 6   JAMES LLEWELLYN
 7   Richard Morin (SBN 285275)
     Law Office of Rick Morin, PC
 8   555 Capitol Mall Suite 750
     Sacramento, CA 95814-4508
 9   Phone: (916) 333-2222
     Email: legal@rickmorin.net
10
     Attorney for Defendant
11   CHOUHAN GROUP, LLC
12
                                    UNITED STATES DISTRICT COURT
13                                 EASTERN DISTRICT OF CALIFORNIA
14
                                                   No. 2:21-cv-00167-DB
15   ALBERT TORRES, JR.,                           Civil Rights
16           Plaintiff,                            CONSENT DECREE AND
                                                   ORDER FOR INJUNCTIVE RELIEF FOR
17           v.                                    INJUNCTIVE RELIEF, DAMAGES, AND
                                                   ATTORNEY FEES, LITIGATION
18   CHOUHAN GROUP, LLC,                           EXPENSES, AND COSTS
19                    Defendant.
20

21

22

23           1.       Plaintiff ALBERT TORRES, JR. filed a Complaint in this action on January

24   28, 2021, to enforce provisions of the Americans with Disabilities Act of 1990 ("ADA"), 42

25   U.S.C. §§ 12101 et seq., and California civil rights laws and to obtain recovery of damages

26   for discriminatory experiences, denial of access, and denial of civil rights against Defendant

27   CHOUHAN GROUP, LLC. Plaintiff has alleged that Defendant violated Title III of the

28   ADA; Sections 51, 52, 54, 54.1, 54.3 and 55, of the California Civil Code, and Health and


     CONSENT DECREE AND ORDER
     Case No. 2:21-cv-00167-DB
 1   Safety Code §§ 19953 et. seq. by failing to provide full and equal access to patrons of the
 2   Shopping Center located at 7547 Watt Avenue North Highlands, California.
 3           2.       In order to avoid the costs, expense, and uncertainty of protracted litigation,
 4   Plaintiff and Defendant (together sometimes the “Parties”) agree to entry of this Consent
 5   Decree and Order to resolve all claims regarding injunctive relief, damages, and attorneys’
 6   fees, litigation expenses and costs, raised in the Complaint without the need for protracted
 7   litigation. Accordingly, the Parties agree to the entry of this Order without trial or further
 8   adjudication of any issues of fact or law concerning Plaintiff’s claims for relief.
 9

10   JURISDICTION:
11           3.       The Parties to this Consent Decree and Order agree that the Court has
12   jurisdiction of this matter pursuant to 28 U.S.C. section 1331 for alleged violations of the
13   Americans with Disabilities Act of 1990, 42 U.S.C. sections 12101 et seq. and pursuant to
14   supplemental jurisdiction for alleged violations of California Civil Code sections 51, 54, and
15   54.1.
16           WHEREFORE, the Parties to this Consent Decree hereby agree and stipulate to the
17   Court's entry of this Consent Decree and Order, which provide as follows:
18

19   SETTLEMENT OF INJUNCTIVE RELIEF:
20           4.       This Order shall be a full, complete, and final disposition and settlement of
21   Plaintiff’s claims against Defendant for injunctive relief that have arisen out of the subject
22   Complaint.
23           5.       The Parties agree and stipulate that the corrective work will be performed in
24   compliance with the standards and specifications for disabled access as set forth in the
25   California Code of Regulations, Title 24-2, and Americans with Disabilities Act Standards
26   for Accessible Design, unless other standards are specifically agreed to in this Consent
27   Decree and Order.
28                    a.         Physical Remedial Measures and Administrative Procedures:

                                                      -2-
     CONSENT DECREE AND ORDER
     Case No. 2:21-cv-00167-DB
 1                               Defendant shall perform the following remedial work:
 2                               1. Repave the entire parking lot including correcting any issues with
 3                                  slopes and cross slopes that exist within the current designated
 4                                  accessible parking space.
 5                               2. Restripe parking lot so that there are a total of 23 parking spaces,
 6                                  including one fully compliant van accessible parking space with
 7                                  complaint signage.
 8                               3. Provide a compliant accessible path of travel from the designated
 9                                  accessible parking space to all of the shops in the Shopping Center.
10                               4. Create a policy of maintaining the accessible features in the
11                                  parking lot and ensuring that vehicles which are illegally parked in
12                                  the designated accessible parking space or access aisle of the
13                                  parking space are either immediately moved or towed away
14                    b.         Timing: Defendant will complete construction for remediation by
15                               September 1, 2021. If unforeseen difficulties, including any delays in
16                               the permitting process or as a result of the building department,
17                               prevent Defendant from completing any of the agreed-upon injunctive
18                               relief, Defendant or its counsel will notify Plaintiff’s counsel in
19                               writing within seven (7) days of discovering the delay. Plaintiff will
20                               have thirty (30) days to investigate and meet and confer with
21                               Defendant, and to approve the delay by stipulation or otherwise
22                               respond to Defendant’s notice. If the Parties cannot reach agreement
23                               regarding the delay within that time period, Plaintiff may seek
24                               enforcement by the Court.
25                    c.         Defendant or defense counsel will notify Plaintiff’s counsel when the
26                               corrective work is completed, and, whether completed or not, will
27                               provide a status report to Plaintiff’s counsel no later than September 1,
28                               2021.

                                                         -3-
     CONSENT DECREE AND ORDER
     Case No. 2:21-cv-00167-DB
 1                    d.         If Defendant fails to provide injunctive relief on the agreed upon
 2                               timetable and/or fail to provide timely written status notification, and
 3                               Plaintiff files a motion with the Court to obtain compliance with these
 4                               terms, Plaintiff reserves the right to seek additional attorney’s fees for
 5                               any compliance work necessitated by Defendant’s failure to keep this
 6                               agreement. If the Parties disagree, the parties agree to participate in a
 7                               Magistrate Judge-conducted Settlement Conference for the purposes of
 8                               resolving the disputed fees. If the Settlement Conference fails to
 9                               resolve the fee dispute, Plaintiff may seek an order directing the
10                               Defendant to pay Plaintiff’s reasonably incurred fees.
11

12   DAMAGES, ATTORNEYS’ FEES, LITIGATION EXPENSES, AND COSTS:
13           6.       The Parties have reached a separate settlement agreement regarding Plaintiff’s
14   claims for damages, attorneys’ fees, and litigation expenses, which agreement fully and
15   finally resolves Plaintiff’s claims for damages, including attorneys’ fees and litigation costs
16   and expenses against Defendants. There are two equal payments due on April 30 and May
17   31, 2021, respectively. The Parties request that Court retain jurisdiction to enforce the
18   monetary settlement should it become necessary.
19
20   ENTIRE CONSENT DECREE AND ORDER:
21           7.       This Consent Decree and Order constitute the entire agreement between the
22   signing Parties on the matters of injunctive relief, damages, attorneys’ fees, litigation
23   expenses, and costs, and no other statement, promise, or agreement, either written or oral,
24   made by any of the Parties or agents of any of the Parties that is not contained in this written
25   Consent Decree and Order, shall be enforceable regarding the matters of injunctive relief
26   described herein.
27

28

                                                         -4-
     CONSENT DECREE AND ORDER
     Case No. 2:21-cv-00167-DB
 1   CONSENT DECREE AND ORDER BINDING ON PARTIES AND SUCCESSORS IN
     INTEREST:
 2

 3           8.       This Consent Decree and Order shall be binding on Plaintiff, Defendant, and
 4   any successors-in-interest. Defendant has a duty to so notify all such successors-in-interest
 5   of the existence and terms of this Consent Decree and Order during the period of the Court's
 6   jurisdiction of this Consent Decree and Order.
 7

 8   MUTUAL RELEASE AND WAIVER OF CIVIL CODE SECTION 1542:
 9           9.       Each of the Parties to this Consent Decree and Order understands and agrees
10   that there is a risk and possibility that, subsequent to the execution of this Consent Decree
11   and Order, any or all of them will incur, suffer, or experience some further loss or damage
12   with respect to the lawsuit that is unknown or unanticipated at the time this Consent Decree
13   and Order is signed. Except for all obligations required in this Consent Decree and Order, the
14   Parties intend that this Consent Decree and Order apply to all such further loss with respect
15   to the lawsuit, except those caused by the Parties subsequent to the execution of this Consent
16   Decree and Order. Therefore, except for all obligations required in this Consent Decree and
17   Order, this Consent Decree and Order shall apply to and cover any and all claims, demands,
18   actions, and causes of action by the Parties to this Consent Decree with respect to the lawsuit,
19   whether the same are known, unknown, or hereafter discovered or ascertained, and the
20   provisions of Section 1542 of the California Civil Code are hereby expressly waived. Section
21   1542 provides as follows:
22           A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
             THAT THE CREDITOR OR RELEASING PARTY DOES NOT
23           KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT
             THE TIME OF EXECUTING THE RELEASE AND THAT, IF
24           KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
             AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR
25           OR RELEASED PARTY.
26           10.      Except for all obligations required in this Consent Decree and Order each of the
27   Parties to this Consent Decree and Order, on behalf of each, their respective agents,
28   representatives, predecessors, successors, heirs, partners, and assigns, releases and forever

                                                    -5-
     CONSENT DECREE AND ORDER
     Case No. 2:21-cv-00167-DB
 1   discharges each other Party and all officers, directors, shareholders, subsidiaries, joint venturers,
 2   stockholders, partners, parent companies, employees, agents, attorneys, insurance carriers, heirs,
 3   predecessors, and representatives of each other Party, from all claims, demands, actions, and
 4   causes of action of whatever kind or nature, presently known or unknown, arising out of or in
 5   any way connected with the lawsuit.
 6

 7   TERM OF THE CONSENT DECREE AND ORDER:
 8           11.      This Consent Decree and Order shall be in full force and effect for a period of
 9   eighteen (18) months after the date of entry of this Consent Decree and Order by the Court.
10

11   SEVERABILITY:
12           12.      If any term of this Consent Decree and Order is determined by any court to be
13   unenforceable, the other terms of this Consent Decree and Order shall nonetheless remain in
14   full force and effect.
15

16   SIGNATORIES BIND PARTIES:
17           13.      Signatories on the behalf of the Parties represent that they are authorized to
18   bind the Parties to this Consent Decree and Order. This Consent Decree and Order may be
19   signed in counterparts and a facsimile signature shall have the same force and effect as an
20   original signature.
21                            END OF PAGE.
        SIGNATURES CONTINUE ON THE NEXT PAGE AND ORDER IS AT THE
22                       END OF THE DOCUMENT.
23

24

25

26
27

28

                                                      -6-
     CONSENT DECREE AND ORDER
     Case No. 2:21-cv-00167-DB
 1   Dated: April 20, 2021       PLAINTIFF ALBERT TORRES, JR.
 2

 3                                    /s/ Albert Torres, Jr.
                                 ALBERT TORRES, JR.
 4

 5   Dated: April 27, 2021       DEFENDANT CHOUHAN GROUP, LLC
 6

 7
                                 By:     /s/ Joga Singh
 8                               Print name: Joga Singh
                                 Title: CEO
 9

10
     Approved as to form:
11
     Dated: April 21, 2021       REIN & CLEFTON
12

13
                                        /s/ Aaron M. Clefton
14                               By: AARON M. CLEFTON, Esq.
                                 Attorneys for Plaintiff
15                               ALBERT TORRES, JR.
16
     Dated: April 28, 2021       LAW OFFICE OF RICK MORIN, PC
17

18

19
20                                      /s/ Rick Morin
                                 By: Rich Morin, Esq.
21
                                 Attorneys for Defendant
22                               CHOUHAN GROUP, LLC

23

24

25

26
27

28

                                 -7-
     CONSENT DECREE AND ORDER
     Case No. 2:21-cv-00167-DB
                                                        ORDER
 1

 2           Pursuant to the parties’ stipulation, IT IS SO ORDERED.
 3   Dated: April 30, 2021
 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22   DLB:6
     DB/orders/orders.consent/torres0167.stip.set.ord
23

24

25

26
27

28

                                                        -8-
     CONSENT DECREE AND ORDER
     Case No. 2:21-cv-00167-DB
